Title: From John Quincy Adams to John Adams Smith, 7 November 1818
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir,
					Washington 7 November 1818.
				
				It is not for me to complain that the private correspondence between you and me has ceased—for I find upon my files letters from you from N 27. Novr. 27. 1817 to N 32 May 19th 1818. the receipt of which I have not yet acknowledged—As for your letters, they went on brisk and punctual to N31. Feby 7—from which time commenced a hiatus to the 19th of May—on which day two letters filled with the Stratagems and Spoils of the Duke of San Carlos and his pamphleteering warfare closed the account of your volunteer despatches—Since then altum Silentium! Not a word from Mr. Smith!—At which, I repeat—it is not for me to complain—Nevertheless, if the humour of writing should come upon you again, I shall be happy to profit by it.My present object is to recommend to your attention and services Mr. James A. Hillhouse of New York, son of a very worthy friend of mine Mr. Hillhouse of New Haven, with whom I had the honour of sitting five years in the Senate of the United States—Though not personally acquainted with his son, I am assured from a mutual friend in whom I have the most unqualified confidence that his character and talents are such that I have no doubt you will derive high gratification from an acquaintance with him.Would to God, that I had not another, and a far different motive for writing you at this time—that of communicating to you the decease on the 28th of last Month of my beloved and ever affectionate Mother and your Grandmother—It was but four weeks previous to that day that I had left her, in apparently better health than she had been for years—But within a week afterwards she was seized with a bilious fever which after an illness of three weeks removed her to a state of existence where I trust will be no more sorrow or pain, and where in the assembly of blessed Spirits she will find an abode congenial to her own. I have myself received but a few slight and broken notices of her disease and of its fatal termination—I have lost in her more than this world can give or take away; but the loss to my father, is more not only than language can express, but that I can dare to think—when my imagination turns to it, I shrink involuntarily from the contemplation—Among the strongest, and most distinguished features of his character, is fortitude in adversity; and I hope with the blessing of Heaven, it will support him in this heavy calamity—I intreat you to write to him, and to manifest that sympathy with his distress, which as a mark of your affection will tend to its alleviation—I made with Mrs. Adams an excursion of six weeks at the close of the Summer, to Boston and Quincy; and on returning we came by land from Boston to Albany, and thence down in the Steam boats, to New York—At Albany we met Mr. Johnson and his Wife your double cousin Abby, with a fine boy, three years old their Son. They came down the river with us to Cedar Grove, where we spent three days, with your Sister Mrs. De Wint and her amiable and respectable family. The Johnsons were then going on a visit to Quincy, from which we had just returned—But they found my beloved Mother on her Death bed, and that a house of mourning which had she been in health, would have received them with a welcome of delight. They were obliged to depart upon their return a few days before the distressing scene had closed. Your Sister is the living image of what my Mother must have been at her age—She has all that sweetness of disposition, all that active and earnest but  silent benevolence, and all that engaging affability, which made her a blessing, to all around her. She has a husband whose heart is as kind and affectionate as her own, and two infant daughters both lovely children—His Mother a most respectable and amiable Woman lives with them, and several relations of the family, forming all together a picture of the highest felicity that can be enjoyed upon Earth—I never passed three days more delightfully than upon my visit to them.There is, or was at the Shop of Booth a Bookseller in, I forgot what Street, but not far from N. 10. Blandford Street Portman Square, a set of Almon’s Remembracesr, with the Prior Documents, I believe complete, in seventeen or eighteen Volumes, the price of which is marked in the Catalogue, at about £3:16—I will thank you to purchase them, and have them packed up, and sent by the Galen or any other safe Vessel to Boston—Addressed “To William Plumer Esqr. Epping. New Hampshire—To the care of Messrs: Wells and Lilly, Booksellers Boston,” and charge the expence to my account.Give my best respects to Mr. Rush and to Mr. Gallatin, if yet in London when you receive this, and tell them that I hope to write shortly to both of them. Mr. Everett who is to sail this day from Boston, has one joint dispatch for them, and would have had others but for the domestic calamity which has befallen me. Tell Mr. George Joy also that I have received his Letter of 29 August, and at last though very lately, duplicates or originals of his preceding Letters from November Last—I will answer him as soon as I possibly can. That is as soon as I can make time to write a long Letter.I am, Dear Sir, faithfully and affectionately yours
				
					John Quincy Adams.
				
				
			